court weighed the appropriate factors, including the length of the delay,
the effect of the delay on the timely prosecution of the case, and the lack of
good cause to excuse the delay.' Accordingly, we
             ORDER the judgment of the district court AFFIRMED.




                                             Gibbons




                                             Saitta



cc: Hon. Kathleen E. Delaney, District Judge
     Stephen E. Haberfeld, Settlement Judge
     Lewis & Associates, LLC
     Hutchison & Steffen, LLC
     Eighth District Court Clerk




      1-To the extent that appellant argues that the district court's
dismissal of the case was inconsistent with the medical/dental panel's
conclusion that good cause existed to waive the rule requiring malpractice
actions to be brought within two years, appellant did not present this
argument to the district court, and thus, we decline to address it on
appeal. See Mason v. Cuisenaire, 122 Nev. 43, 48, 128 P.3d 446, 449
(2006) ("Generally, failure to raise an argument in the district court
proceedings precludes a party from presenting the argument on appeal.").




                                      2